DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claim 1 and added claims 11-20. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon (U.S. Patent Application Publication No. 2003/0167032) (hereinafter referred to as Ignon 2003) in view of Yu et al. (U.S. Patent No. 5,834,510), in further view of Ignon et al. (U.S. Patent Application Publication No. 2009/0192442) (hereinafter referred to as Ignon 2009), and in further view of Key (U.S. Patent Application Publication No. 2007/0065515).
Regarding claims 1 and 11, Ignon 2003 discloses a method of treating a skin surface of a subject (¶0013-0015), comprising: conducting a first skin treatment procedure on the subject (¶0013), wherein the first skin treatment procedure comprises skin treatment using a handpiece (Fig. 8, feat. 122; ¶0053) and a cartridge (Fig. 8, feat. 139; ¶0053), the handpiece comprising a tip (Fig. 8, feat. 157; ¶0054), the tip being configured to contact a skin surface of the subject during use (Fig. 9); at least partially exfoliating a skin surface of a subject while the cartridge is secured to the handpiece (¶0013, 0014, 0055).
Regarding claim 1, Ignon 2003 further discloses that the cartridge is configured to be removably secured to the handpiece (¶0053), that the cartridge comprises a rollerball configured to extend to or near the tip when the cartridge is secured to the handpiece (Fig. 9, feat. 153-3; ¶0054 and 0055), that the rollerball is configured to be in fluid communication with an interior of the cartridge (Fig. 9, feat. 153-3; ¶0054 and 0055), that the rollerball is configured to contact the skin surface of the subject during use (Fig. 9, feat. 153-3; ¶0054 and 0055) and to facilitate the delivery of fluids to said skin surface as the rollerball is moved relative to said skin surface (¶0055), and that the at least partially exfoliating the skin surface of the subject at the professional facility comprises an application of suction along an interface of the tip and skin surface (¶0053-0056).
With respect to claims 1 and 11, Ignon 2003 does not disclose that the first skin treatment or exfoliation are conducted at a professional facility, that exfoliation is achieved by moving the tip relative to the subject’s skin surface, that the method comprises separating the cartridge from the handpiece and providing the cartridge to the subject following the first skin treatment procedure at the professional facility, instructing the subject to conduct a second skin treatment procedure following the first skin treatment procedure, wherein the second skin treatment procedure is performed by the subject, the second skin treatment procedure comprising providing delivering a volume of fluids from the cartridge to a skin surface of the subject, or that the same cartridge is used in both the first and second skin treatment procedures.
Yu teaches topical compositions for skin care (Abstract). Yu teaches different protocols for treatment including home treatment (Col. 14, lines 21-61), professional office treatment (Col. 14, line 62 – Col. 15, line 23), and office plus home treatment (Col. 15, lines 24-44). Yu teaches that combining office treatment and home treatment achieve rapid therapeutic results (Col. 15, lines 25-30). Yu teaches that in the office plus home treatment protocol, the office treatments are repeated every 2 to 3 weeks (Col. 15, lines 11-14), and then patients would treat themselves at home until the next office treatment (Col. 15, lines 25-30). Yu teaches that patients should be given instructions for performing the home treatments (Col. 14, lines 21-61). Yu further teaches that the combined office plus home treatments can be repeated until the desired improvements are achieved (Col. 15, lines 24-44). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 so that the first skin treatment and exfoliation are performed at a professional facility, and that the method includes instructing the subject to conduct a second skin treatment procedure following the first skin treatment procedure, wherein the second skin treatment procedure is performed by the subject in order to achieve rapid therapeutic results as taught by Yu.
Ignon 2009 teaches an apparatus and method for treating the skin (Abstract) employing fluid delivery and exfoliation (¶0017). Ignon 2009 teaches that exfoliation may comprise moving an abrasive tip relative to a skin surface (¶0206) and performing exfoliation in conjunction with fluid delivery provides an enhanced treatment procedure (¶0209). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu so that exfoliation is achieved by moving the tip relative to the subject’s skin surface in order to provide an enhanced treatment procedure as taught by Ignon 2009.
Key teaches methods and compositions and methods for dermabrasion treatment (Abstract). Key teaches that compositions comprising a prewetting agent used in conjunction with dermabrasion or microdermabrasion improves the efficacy of those skin treatment methods (¶0008 and 0033). Key teaches that those compositions suitable for home use and those suitable for clinical use have the same concentration (¶0008 and 0036). Key teaches that a treatment performed by a clinician may comprise any method of dermabrasion or microdermabrasion (¶0054) and that a treatment performed by a subject may comprise the application of fluids to the skin using an applicator under instruction (¶0062-0064). Ignon 2009 teaches that cartridges comprising active agents may be separated from the handpiece of a machine for dermabrasion when a desired volume has been delivered (Ignon 2009: ¶0096 and 0097). Ignon 2003 teaches that the compositions delivered to the skin of the subject may be expensive, which makes the efficient use of the compositions and the saving of unused supply desirable (Ignon 2003: ¶0050). Because Key teaches that compositions suitable for home use may have the same concentration (and therefore strength) as those suitable for clinical use, a cartridge used in a professional setting could be provided to a subject for use in a home setting. Furthermore, using the same cartridge in both a professional setting and a home setting would help ensure the efficient use of the composition by ensuring that as much of a given cartridge’s contents are used up. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the methods disclosed by Ignon 2003 in view of Yu and in further view of Ignon 2009 so that the method comprises separating the cartridge from the handpiece and providing the cartridge to the subject following the first skin treatment procedure at the professional facility, the second skin treatment procedure comprising delivering a volume of fluids from the cartridge to a skin surface of the subject, and so that the same cartridge is used in both the first and second skin treatment procedures in order to improve the efficacy of the skin treatment method as motivated by Key and in order to ensure efficient use of the fluids in the cartridge as motivated by Ignon 2003.
Regarding claims 2 and 12, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 1 and 11, respectively.
As discussed above, Yu teaches a skin treatment protocol that alternates between office treatments and home treatments, and that such a combined treatment protocol achieves rapid therapeutic results (Col. 15, lines 24-44). Therefore, Yu teaches a third skin treatment procedure performed at a professional facility. As discussed above, Ignon 2003 discloses a first treatment procedure comprising using cartridge secured in a handpiece, and Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses that the first treatment procedure, comprising using a cartridge secured in a handpiece, is performed at a professional facility. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that it comprises a third skin treatment procedure following the second skin treatment procedure, wherein the third skin treatment procedure is performed at a professional facility, wherein the third skin treatment procedure comprises using the cartridge using the handpiece so that the treatment may achieve rapid therapeutic results as taught by Yu. Additionally, with respect to claim 12, as discussed above, Ignon 2003 teaches that the compositions delivered to the skin of the subject may be expensive, which makes the efficient use of the compositions and the saving of unused supply desirable (Ignon 2003: ¶0050). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the same cartridge is used in the first, second, and third skin treatment procedures in order to ensure efficient use of the fluids in the cartridge as motivated by Ignon 2003.
Regarding claims 3 and 13, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 2 and 12, respectively.
As discussed above, Yu teaches a skin treatment protocol that alternates between office treatments and home treatments, and that such a combined treatment protocol achieves rapid therapeutic results (Col. 15, lines 24-44). Yu further teaches that patients should be given instructions for performing the home treatments (Col. 14, lines 21-61). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the subject is instructed to bring the cartridge to the professional facility for the third skin treatment procedure so that the treatment may achieve rapid therapeutic results as taught by Yu.
Regarding claims 4 and 14, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 1 and 11, respectively.
As discussed above, Yu teaches a skin treatment protocol that alternates between office treatments and home treatments, and that such a combined treatment protocol achieves rapid therapeutic results (Col. 15, lines 24-44). Yu further teaches that, under instruction, subjects can apply compositions themselves (Col. 14, lines 21-61). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the second skin treatment procedure does not comprise exfoliation so that the treatment may achieve rapid therapeutic results as taught by Yu.
Regarding claims 5 and 15, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 1 and 11, respectively.
As discussed above, Yu teaches a skin treatment protocol that alternates between office treatments and home treatments, and that such a combined treatment protocol achieves rapid therapeutic results (Col. 15, lines 24-44). Yu further teaches that patients should be given instructions for performing the home treatments (Col. 14, lines 21-61). Yu teaches that, under instruction, subjects can apply compositions themselves (Yu: Col. 14, lines 21-61). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the second skin treatment procedure comprises only fluid delivery to the skin surface of the subject so that the treatment may achieve rapid therapeutic results as taught by Yu.
Regarding claims 6 and 16, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 1 and 11, respectively.
As discussed above, Ignon 2009 teaches an apparatus and method for treating the skin (Abstract) employing fluid delivery and exfoliation (¶0017). Ignon 2009 teaches that exfoliation may comprise moving an abrasive tip relative to a skin surface (¶0206) and performing exfoliation in conjunction with fluid delivery provides an enhanced treatment procedure (¶0209). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the first skin treatment procedure comprises skin exfoliation, wherein the tip comprises at least one abrasive surface configured to at least partially exfoliate skin when the handpiece is moved relative to the subject’s skin in order to provide an enhanced treatment procedure as taught by Ignon 2009.
Regarding claims 7 and 17, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 6 and 16, respectively.
As discussed above, Ignon 2009 teaches an apparatus and method for treating the skin (Abstract) employing fluid delivery and exfoliation (¶0017). Ignon 2009 further teaches embodiments in which the abrasive tip comprises protruding posts for exfoliating the skin (Fig. 8A, feats. 574, 576, and 578; ¶0143-0147) and/or a spiral member (Fig. 9A, feat. 680; ¶0154 and 0155). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the at least one abrasive surface comprises at least one sharp surface along the tip in order to provide an enhanced treatment procedure as taught by Ignon 2009.
Regarding claims 8 and 18, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 7 and 17, respectively.
As discussed above, Ignon 2009 teaches an apparatus and method for treating the skin (Abstract) employing fluid delivery and exfoliation (¶0017). Ignon 2009 further teaches embodiments in which the abrasive tip comprises a spiral member (Fig. 9A, feat. 680; ¶0154 and 0155). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the at least one sharp surface comprises a spiral member extending distally from a base surface of the tip in order to provide an enhanced treatment procedure as taught by Ignon 2009.
Regarding claims 9 and 19, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key discloses the methods of claims 7 and 17, respectively.
As discussed above, Ignon 2009 teaches an apparatus and method for treating the skin (Abstract) employing fluid delivery and exfoliation (¶0017). Ignon 2009 further teaches embodiments in which the abrasive tip comprises protruding posts for exfoliating the skin (Fig. 8A, feats. 574, 576, and 578; ¶0143-0147). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key so that the at least one sharp surface comprises a post member extending distally from a base surface of the tip in order to provide an enhanced treatment procedure as taught by Ignon 2009.
Regarding claims 10 and 20, Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key and Yu discloses the methods of claims 1 and 11, respectively. Ignon 2003 further discloses that the cartridge or other fluid container comprises a cap to protect the rollerball following the first and second skin treatment procedures (Fig. 8, feat. 151; ¶0054).
Response to Arguments
In light of the amendment to claim 1, the objection to claim 1 has been withdrawn.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 08/09/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Ignon 2003 in view of Yu, in further view of Ignon 2009, and in further view of Key have been fully considered and are not persuasive. 
Applicant argues that the art of record fails to teach or suggest the claimed invention. However, as discussed above, Ignon 2003 in view of Yu, in further view of Ignon 2009 and in further view of Key discloses the claimed invention, and in particular, Ignon 2003 provides motivation for the limitation added in amendment.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ignon et al. (U.S. Patent Application Publication No. 2007/0156124) discloses an apparatus for treating skin.
Brincat (U.S. Patent Application Publication No. 2002/0162863) discloses a refillable container.
Suissa et al. (U.S. Patent No. 7,070,488) discloses a microabrasion device.
Waldron et al. (U.S. Patent Application Publication No. 2011/0295273) discloses a liquid delivery device that applies vacuum to the skin.
































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781